

116 SJ 77 IS: Providing for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS2d SessionS. J. RES. 77IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Menendez (for himself, Mr. Paul, and Mr. Murphy) introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONProviding for congressional disapproval of the proposed foreign military sale to the United Arab Emirates of certain defense articles and services.That the following proposed foreign military sale to the United Arab Emirates is prohibited: (1)The sale of the following defense articles, including defense services and technical data, described in Transmittal No. 21–05, submitted to Congress pursuant to section 36(b) of the Arms Export Control Act (22 U.S.C. 2776(b)) and published in the Congressional Record on November 10, 2020: Up to eighteen (18) Weapons-Ready MQ–9B Remotely Piloted Aircraft; Twelve (12) Fixed Certifiable Ground Control Stations (CGCSs); Twenty-five (25) Raytheon Multi-Spectral Targeting Systems-D (MTS-D) EO/IR Sensors; Nineteen (19) Lynx AN/APY–8 Synthetic Aperture Radars (SAR) with Ground Moving Target Indicator (GTMI); Eighteen (18) RIO/TM Communication Intelligence Systems; Sixty-six (66) Embedded Global Positioning System/Inertial Navigations Systems (EGI) with Selective Availability Anti-Spoofing Modules (SAASMs); Five hundred fifteen (515) AGM–114R Hellfire Missiles; Twelve (12) KMU–572 Joint Direct Attack Munitions (JDAM) Tail Kits for 500LB Bombs; Four (4) MXU–650 Airfoil Groups for 500LB Paveway II GBU–12; Seven (7) MXU–1006 Airfoil Groups for 250LB Paveway II GBU–58; Eleven (11) MAU–169 or MAU–209 Computer Control Groups (CCGs) for 250LB/500LB Paveway II GBU–58/GBU–12; Six (6) FMU–139 Fuse Systems; Twelve (12) MK–82 General Purpose 500LB Inert Bombs; Four (4) GBU–39 Small Diameter Bomb (SDB) Guided Test Vehicle (GTV) Inert Practice Munitions (T–1) with Fuse; Honeywell TPE–331 turboprop engines; Certifiable Ground Control Stations (CGCS); mobile Satellite Communication Ground Data Terminals (SGDTs); Link–16 KOR–24A Small Tactical Terminals; Automatic Information System (AIS); Rohde & Schwartz UHF/VHF radios; AN/DPX–7 IFF Transponders; Satellite Communication (SATCOM) antennas and modems with USG encryption; Secure SATCOM systems; SeaSpray 7500 maritime radars; SAGE 750 Electronic Surveillance Measures System; KY–100M security voice terminals; KIV–77 Mode 5 IFF cryptographic appliques; United States Government Certified Encryption Solution; Rover 6i compatible systems; MQ–9B training simulator; Due Regard Radars (DRR); Electronic Warfare (EW) in-country threat library programming capability; BRU–71A bomb racks; BRU–78/A bomb racks; Hellfire missile rail kits; AN/AWM–103/B Station Stores Test Sets; Common Munitions Built-in-Test Reprogramming Equipment (CMBRE) Plus Block II; Anti-Submarine Warfare (ASW) mission kits, receivers, and acoustic processors; AN/SSQ–36B thermometric sonobouys; AN/SSQ–53G passive sonobouys; AN–SSQ–62F active sonobouys; ASW acoustic operator workstations; weapons loading equipment; initial spare and repair parts; hard points, power, and data connections for weapons integration; DSU–38 Laser Illuminated Target Detector for GBU–54; AN/PYQ–10C Simple Key Loaders; Electronic Intelligence System; weapons integration; support and test equipment; publications and technical documentation; personnel training and training equipment; United States Government and contractor engineering, technical, and logistics support services; and other related elements of logistical and program support.